Fourth Court of Appeals
                                        San Antonio, Texas

                                            December 17, 2021

                                           No. 04-21-00558-CV

                                   IN RE Rogelio LOPEZ, Jr., Relator

                                            Original Proceeding

                                                  ORDER

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

        On December 16, 2021, relator filed a petition for writ of mandamus. After considering
the petition, the appendix, and the responses from respondent Monica Alcantara and real party in
interest Michele Carey Garcia, this court concludes relator has not shown himself to be entitled
to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP.
P. 52.8(a).

           This court’s opinion will issue at a later date.

           It is so ORDERED on December 17, 2021.

                                                                       PER CURIAM PER CU



           .



           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court